DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-20 are pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The use of terms like “Bluetooth” in ¶27, which is a trade name or a mark used in commerce, has been noted in this application.  Such terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 4, “the buffer” in line 3 and 4 lacks proper antecedent basis.  Clarification is required.
As per claim 5, “the buffer” in line 3 and 4 lacks proper antecedent basis.  Clarification is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

As per Claim 1, the claim recites a method involving “operating” as per line 3, “collecting” as per line 4-5, “sending” as per line 6-7, “analyzing” as per line 8-9, “sending” as per line 10-11, “analyzing” as per line 10-11, “sending” as per line 14-15, and “analyzing” as per line 16-17.  As drafted, the claim language includes embodiments directed to mental processes, but for the exception of generic computer components and/or insignificant extra-solution activity.  Specifically, the steps of collecting, sending, and analyzing include embodiments directed to a person gathering data and analyzing data using “data collection device”, “analyzation software”, and “network cloud” that are recited at a high level of generality and do not exclude embodiments in which a person mentally evaluates collected data by viewing a computer screen.  The step of “operating” is insignificant extra-solution activity that is incidental to the inventive concept and amounts to selecting a particular data source to be manipulated.
This judicial exception is not integrated into a practical application.  In particular, the claimed “data collection device”, “analyzation software”, and “network cloud” include embodiments directed to a generic computer operating in its ordinary capacity and/or a computer described at a high level of generality and used as a tool to perform the otherwise mental processes.  These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integrated of the abstract idea into a practical application, the additional elements of “data collection device”, “analyzation software”, and “network cloud” amount to no more than mere instructions to apply the exception using generic computer components used as a tool to perform otherwise mental processes.  Mere instructions to 

As per Claim 2, the claim further describes a step of accessing data by a web portal.  The limitation is described at a high level of generality and includes embodiments involving a generic computer operating in its ordinary capacity.  Accordingly, the claim language includes embodiments directed to an abstract idea without significantly more.  Therefore, Claim 2 is not eligible for patent protection.

As per Claim 3, the claim further describes data viewable at the web portal.  The limitation is described at a high level of generality and includes embodiments involving a generic computer operating in its ordinary capacity.  Accordingly, the claim language includes embodiments directed to an abstract idea without significantly more.  Therefore, Claim 3 is not eligible for patent protection.

As per Claim 4, the claim further describes a step of storing and buffering data.  The limitation is described at a high level of generality and includes embodiments involving a generic computer operating in its ordinary capacity.  Accordingly, the claim language includes embodiments directed to an abstract idea without significantly more.  Therefore, Claim 4 is not eligible for patent protection.
As per Claim 5, the claim further describes a step of storing and buffering data.  The limitation is described at a high level of generality and includes embodiments involving a generic computer operating in its ordinary capacity.  Accordingly, the claim language includes embodiments directed to an abstract idea without significantly more.  Therefore, Claim 5 is not eligible for patent protection.



As per Claim 7, the claim further describes the reported data.  The limitation includes embodiments directed to a particular data source or type of data to be manipulated.  Accordingly, the claim language includes embodiments directed to an abstract idea without significantly more.  Therefore, Claim 7 is not eligible for patent protection.

As per Claim 8, the claim further describes the robots.  The limitation is described at a high level of generality and includes embodiments involving a generic computer operating in its ordinary capacity.  Accordingly, the claim language includes embodiments directed to an abstract idea without significantly more.  Therefore, Claim 8 is not eligible for patent protection.

As per Claim 9, the claim further describes the first data collection device.  The limitation is described at a high level of generality and includes embodiments involving a generic computer operating in its ordinary capacity.  Accordingly, the claim language includes embodiments directed to an abstract idea without significantly more.  Therefore, Claim 9 is not eligible for patent protection.

As per Claim 10, the claim further describes the data.  The limitation includes embodiments directed to a particular data source or type of data to be manipulated.  Accordingly, the claim language includes embodiments directed to an abstract idea without significantly more.  Therefore, Claim 10 is not eligible for patent protection.

As per Claim 11, the claim recites a method involving “operating” as per line 3-4, “collecting” as per line 5-6, “sending” as per line 7-8, “analyzing” as per line 9-10, “storing” as per line 11-13, “sending” as per line 14-15, “analyzing” as per line 16-17, “storing” as per line 18-21, “sending” as per line 22-23, “analyzing” as per line 24-25, and “accessing” as per line 26.  As drafted, the claim language includes embodiments directed to mental processes, but for the exception of generic computer components and/or insignificant extra-solution activity.  Specifically, the steps of collecting, sending, storing, analyzing, and accessing include embodiments directed to a person gathering data and analyzing data using “data collection device”, “analyzation software”, “buffer”, “network cloud”, and “web portal” that are recited at a high level of generality and do not exclude embodiments in which a person mentally evaluates collected data by viewing a computer screen.  The step of “operating” is insignificant extra-solution activity that is incidental to the inventive concept and amounts to selecting a particular data source to be manipulated.
This judicial exception is not integrated into a practical application.  In particular, the claimed “data collection device”, “analyzation software”, “buffer”, “network cloud”, and “web portal” include embodiments directed to a generic computer operating in its ordinary capacity and/or a computer described at a high level of generality and used as a tool to perform the otherwise mental processes.  These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integrated of the abstract idea into a practical application, the additional elements of “data collection device”, “analyzation software”, “buffer”, “network cloud”, and “web portal” amount to no more than mere instructions to apply the exception using generic computer components used as a tool to perform otherwise mental processes.  

As per Claim 12, the claim further describes a step of reporting.  The limitation is described at a high level of generality and includes embodiments involving a generic computer operating in its ordinary capacity.  Accordingly, the claim language includes embodiments directed to an abstract idea without significantly more.  Therefore, Claim 12 is not eligible for patent protection.

As per Claim 13, the claim further describes the first data collection device.  The limitation is described at a high level of generality and includes embodiments involving a generic computer operating in its ordinary capacity.  Accordingly, the claim language includes embodiments directed to an abstract idea without significantly more.  Therefore, Claim 13 is not eligible for patent protection.

As per Claim 14, the claim recites a system involving means for “operating” as per line 3, “collecting” as per line 4-5, “sending” as per line 6-7, “analyzing” as per line 8-9, “sending” as per line 10-11, “analyzing” as per line 12-13, “sending” as per line 14-15, and “analyzing” as per line 16-17.  As drafted, the claim language includes embodiments directed to mental processes, but for the exception of generic computer components and/or insignificant extra-solution activity.  Specifically, means for collecting, sending, and analyzing include embodiments directed to a person gathering and analyzing data using “means”, “collection device”, software”, and “network cloud” that are recited at a high level of generality and do not exclude embodiments in which a person mentally evaluates collected data by viewing a computer screen.  The means for operating is insignificant extra-solution activity that is incidental to the inventive concept and amounts to selecting a particular data source to be manipulated.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integrated of the abstract idea into a practical application, the additional elements of “means”, “collection device”, software” and “network cloud” amount to no more than mere instructions to apply the exception using generic computer components used as a tool to perform otherwise mental processes.  Mere instructions to apply the exception using generic components cannot provide an inventive concept.  Therefore, Claim 14 is not eligible for patent protection.

As per Claim 15, the claim further describes means for accessing.  The limitation is described at a high level of generality and includes embodiments involving a generic computer operating in its ordinary capacity.  Accordingly, the claim language includes embodiments directed to an abstract idea without significantly more.  Therefore, Claim 15 is not eligible for patent protection.

As per claim 16, the claim further describes means for storing and buffering.  The limitation is described at a high level of generality and includes embodiments involving a generic computer operating in its ordinary capacity.  Accordingly, the claim language includes embodiments directed to an abstract idea without significantly more.  Therefore, Claim 16 is not eligible for patent protection.


As per Claim 18, the claim further describes means for reporting.  The limitation is described at a high level of generality and includes embodiments involving a generic computer operating in its ordinary capacity.  Accordingly, the claim language includes embodiments directed to an abstract idea without significantly more.  Therefore, Claim 18 is not eligible for patent protection.

As per Claim 19, the claim further describes the robots.  The limitation is described at a high level of generality and includes embodiments involving a generic computer operating in its ordinary capacity.  Accordingly, the claim language includes embodiments directed to an abstract idea without significantly more.  Therefore, Claim 19 is not eligible for patent protection.

As per Claim 20, the claim further describes means for analyzing.  The limitation is described at a high level of generality and includes embodiments involving a generic computer operating in its ordinary capacity.  Accordingly, the claim language includes embodiments directed to an abstract idea without significantly more.  Therefore, Claim 20 is not eligible for patent protection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-10, 14-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyer (US Pub. No. 2005/0198034).

As per Claim 1, Boyer discloses a method for analyzing data provided by a robot system (24) located in a plant (Fig. 1; ¶27-29), said method comprising: 
operating a plurality of robots (as per 22) in the robot system (24) (Fig. 1; ¶27-28);
collecting (step 128) first level data (64) by the robots (as per 22) concerning operating parameters (as per 84) of each robot (as per 22) while they are being operated (Figs. 1, 2, 3a, 4; ¶27-28, 31-32, 35-37, 41-45);
sending (step 130) the collected first level data (64 as per step 128) from the robots (as per 22) to a first data collection device (26) located in the plant (Figs. 1, 4; ¶27-28, 41-46); 
analyzing (step 132) the collected first level data (64 as per step 128) in the first data collection device (26) using first level analyzation software (Figs. 1, 4; ¶27-28, 41-46);
sending (step 134) the analyzed first level data (64 as per step 132) from the first data collection device (26) to a second data collection device (30, 34) located in the plant (Figs. 1, 4; ¶27-30, 41-48);
analyzing the analyzed first level data (64 as per step 132) collected in the second data collection device (30, 34) using second level analyzation software (Figs. 1, 4; ¶27-30, 41-48);

analyzing the analyzed second level data (64 as per step 134) collected in the third data collection device (38) in the cloud (36) using third level analyzation software (Fig. 1; ¶30, 48).

As per Claim 2, Boyer further discloses accessing the analyzed third level data by a web portal (via user device 38) outside of the plant (Fig. 1; ¶30, 48).

As per Claim 3, Boyer further discloses wherein the web portal (via user device 38) allows viewing of the analyzed third level data (“present this information” in ¶48), performing trending and analysis of the analyzed third level data (¶35-37, 48), provide controller status in the plant (¶35, 48), provide notification and reports (¶35-37, 48), and review data from PCs (38) or smart devices connected to the cloud (36) (Fig. 1; ¶30, 48).

As per Claim 6, Boyer further discloses reporting robot status to the robots (as per 22) based on the analysis of the collected first level data (64 as per step 128) in the first data collection device (26) (Figs. 1, 2, 3a, 4; ¶27-28, 30-32, 35-37, 41-45, 48).

As per Claim 7, Boyer further discloses wherein the robot status includes information relating to robot health and maintenance (¶35-37).

As per Claim 8, Boyer further discloses wherein the robots (as per 22) are controlled by a programmable logic controller (22) (¶27).

As per Claim 9, Boyer further discloses wherein the first data collection device (26) sometimes acts as a pass through of the first level data (64 as per step 128) to the second collection device (30, 34), where the first level data (64 as per step 128) becomes the second level data (64 as per step 134) (Figs. 1, 4; ¶27-30, 41-48).

As per Claim 10, Boyer further discloses wherein the first level data (64) includes one or more of [fluid flow rate, feedback messages, commands, robotic arm joint travel distance and direction, joint operating temperatures, loads on the joints, component operational load, component operational temperature,] component high speed emergency stops (“E-stop” in ¶36), and [joint reverse travel conditions].
As per Claim 14, Boyer further discloses an analysis system for analyzing data provided by a robot system (24) located in a plant (Fig. 1; ¶27-29), said analysis system comprising:
means for operating a plurality of robots (as per 22) in the robot system (24) (Fig. 1; ¶27-28);
means for collecting (step 128) first level data (64) by the robots (as per 22) concerning operating parameters (as per 84) of each robot (as per 22) while they are being operated (Figs. 1, 2, 3a, 4; ¶27-28, 31-32, 35-37, 41-45);
means for sending (step 130) the collected first level data (64 as per step 128) from the robots (as per 22) to a first data collection device (26) located in the plant (Figs. 1, 4; ¶27-28, 41-46);
means for analyzing (step 132) the collected first level data (64 as per step 128) in the first data collection device (26) using first level analyzation software (Figs. 1, 4; ¶27-28, 41-46);

means for analyzing the analyzed first level data (64 as per step 132) collected in the second data collection device (30, 34) using second level analyzation software (Figs. 1, 4; ¶27-30, 41-48);
means for sending the analyzed second level data (64 as per step 134) from the second collection device (30, 34) out of the plant to a third data collection device (38) in a network cloud (36) (Figs. 1, 4; ¶27-30, 41-48); and
means for analyzing the analyzed second level data (64 as per step 134) collected in the third data collection device (38) in the cloud (36) using third level analyzation software (Fig. 1; ¶30, 48).

As per Claim 15, Boyer further discloses means for accessing the analyzed third level data by a web portal (via user device 38) outside of the plant (Fig. 1; ¶30, 48).

As per Claim 18, Boyer further discloses means for reporting robot status to the robots (as per 22) based on the analysis of the collected first level data (64 as per step 128) in the first data collection device (26) (Figs. 1, 2, 3a, 4; ¶27-28, 30-32, 35-37, 41-45, 48).

As per Claim 19, Boyer further discloses wherein the robots (as per 22) are controlled by a programmable logic controller (22) (¶27).

As per Claim 20, Boyer further discloses wherein means for analyzing the collected first level data sometimes acts as a pass through of the first level data (64 as per step 128) to the second collection device (30, 34) (Figs. 1, 4; ¶27-30, 41-48).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5, 11-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Boyer (US Pub. No. 2005/0198034).

As per Claim 4, Boyer discloses all limitations of Claim 1.  Boyer further discloses storing and the analyzed first level data (64 as per step 132) in the first data collection device (26) (Figs. 1, 4; ¶27-28, 41-46), queueing the analyzed first level data (64 as per step 132) (Figs. 1, 2, 3a, 4; ¶27-28, 31-32, 35-37, 
Boyer does not expressly disclose buffering in the first data collection device, queueing in the buffer, and sending from the buffer.
Boyer teaches that as alternative to, or in addition to, sending a message from group computer (26) to industrial controller (22) for varying the length of queue (50), management of queue length may be controlled within the industrial controller (22) (¶54).  In one embodiment, a large buffer within industrial controller (22) is set aside to implement queue (50) (¶54).  In this configuration, the effective queue length is set by the controller (22) as the amount of this buffer which is actually read during each scan (¶54).  In this way, Boyer teaches that one of ordinary skill in the art would consider it a matter of design choice to implement a buffer within a specified hardware component.
Therefore, from these teachings of Boyer, one of ordinary skill in the art at the time the invention was made would have found it obvious to modify the system of Boyer to implement a functional buffer within the group computer (26) in that Boyer teaches that one of ordinary skill in the art would consider it a matter of design choice to implement a buffer within a specified hardware component.

As per Claim 5, Boyer discloses all limitations of Claim 1.  Boyer further discloses storing the analyzed second level data (64 as per step 134) in the second data collection device (30, 34) (Figs. 1, 2, 3a, 4; ¶27-32, 35-37, 41-48), queueing the analyzed second level data (64 as per step 134) (Figs. 1, 2, 3a, 4; ¶27-32, 35-37, 41-48), and determining where and when the analyzed second level data (64 as per step 134) will be processed and sent (Figs. 1, 2, 3a, 4; ¶27-32, 35-37, 41-48).
Boyer does not expressly disclose buffering in the second data collection device, queueing the buffer, and sending from the buffer.

Therefore, from these teachings of Boyer, one of ordinary skill in the art at the time the invention was made would have found it obvious to modify the system of Boyer to implement a functional buffer within the server/database system (30, 34) in that Boyer teaches that one of ordinary skill in the art would consider it a matter of design choice to implement a buffer within a specified hardware component.

As per Claim 11, Boyer further discloses a method for analyzing data provided by a robot system (24) located in a plant (Fig. 1; ¶27-29), said method comprising: 
operating a plurality of robots (as per 22) in the robot system (24) that are controlled by a programmable logic controller (22) (Fig. 1; ¶27-28);
collecting (step 128) first level data (64) by the robots (as per 22) concerning operating parameters (as per 84) of each robot (as per 22) while they are being operated (Figs. 1, 2, 3a, 4; ¶27-28, 31-32, 35-37, 41-45);
sending (step 130) the collected first level data (64 as per step 128) from the robots (as per 22) to a first data collection device (26) located in the plant (Figs. 1, 4; ¶27-28, 41-46);
analyzing (step 132) the collected first level data (64 as per step 128) in the first data collection device (26) using first level analyzation software (Figs. 1, 4; ¶27-28, 41-46);

sending (step 134) the analyzed first level data (64 as per step 132) from the first data collection device (26) to a second data collection device (30, 34) located in the plant (Figs. 1, 4; ¶27-30, 41-48);
analyzing the analyzed first level data (64 as per step 132) collected in the second data collection device (30, 34) using second level analyzation software (Figs. 1, 4; ¶27-30, 41-48);
storing the analyzed second level data (64 as per step 134) in the second data collection device (30, 34) (Figs. 1, 2, 3a, 4; ¶27-32, 35-37, 41-48), queueing the analyzed second level data (64 as per step 134) (Figs. 1, 2, 3a, 4; ¶27-32, 35-37, 41-48), and determining where and when the analyzed second level data (64 as per step 134) will be processed and sent (Figs. 1, 2, 3a, 4; ¶27-32, 35-37, 41-48);
sending the analyzed second level data (64 as per step 134) from the second collection device (30, 34) out of the plant to a third data collection device (38) in a network cloud (36) (Figs. 1, 4; ¶27-30, 41-48);
analyzing the analyzed second level data (64 as per step 134) collected in the third data collection device (38) in the cloud (36) using third level analyzation software (64 as per step 134) ; and
accessing the analyzed third level data by a web portal (via user device 38) outside of the plant (Fig. 1; ¶30, 48).
Boyer does not expressly disclose:
buffering data in the first data collection device, queueing in a first buffer, determining in the first buffer, and
buffering data in the second data collection device, queueing in a second buffer, determining in the second buffer.

Therefore, from these teachings of Boyer, one of ordinary skill in the art at the time the invention was made would have found it obvious to modify the system of Boyer to implement a functional buffer within the group computer (26) and within the server/database system (30, 34) in that Boyer teaches that one of ordinary skill in the art would consider it a matter of design choice to implement a buffer within a specified hardware component.

As per Claim 12, Boyer teaches or suggests all limitations of Claim 11.  Boyer further discloses reporting robot status to the robots (as per 22) based on the analysis of the collected first level data (64 as per step 128) in the first data collection device (26) (Figs. 1, 2, 3a, 4; ¶27-28, 30-32, 35-37, 41-45, 48).

As per Claim 13, Boyer teaches or suggests all limitations of Claim 11.  Boyer further discloses wherein the first data collection device (26) sometimes acts as a pass through of the first level data (64 as per step 128) to the second collection device (30, 34), where the first level data (64 as per step 128) becomes the second level data (64 as per step 128).

As per Claim 16, Boyer discloses all limitations of Claim 14.  Boyer further discloses means for storing the analyzed first level data (64 as per step 132) in the first data collection device (26) (Figs. 1, 4; 
Boyer does not expressly disclose means for buffering in the first data collection device.
Boyer teaches that as alternative to, or in addition to, sending a message from group computer (26) to industrial controller (22) for varying the length of queue (50), management of queue length may be controlled within the industrial controller (22) (¶54).  In one embodiment, a large buffer within industrial controller (22) is set aside to implement queue (50) (¶54).  In this configuration, the effective queue length is set by the controller (22) as the amount of this buffer which is actually read during each scan (¶54).  In this way, Boyer teaches that one of ordinary skill in the art would consider it a matter of design choice to implement a buffer within a specified hardware component.
Therefore, from these teachings of Boyer, one of ordinary skill in the art at the time the invention was made would have found it obvious to modify the system of Boyer to implement a functional buffer within the group computer (26) in that Boyer teaches that one of ordinary skill in the art would consider it a matter of design choice to implement a buffer within a specified hardware component.

As per Claim 17, Boyer discloses all limitations of Claim 14.  Boyer further discloses means for storing the analyzed second level data (64 as per step 134) in the second data collection device (30, 34) (Figs. 1, 2, 3a, 4; ¶27-32, 35-37, 41-48), queueing the analyzed second level data (64 as per step 134) (Figs. 1, 2, 3a, 4; ¶27-32, 35-37, 41-48), and determining where and when the analyzed second level data (64 as per step 134) will be processed and sent (Figs. 1, 2, 3a, 4; ¶27-32, 35-37, 41-48).
Boyer does not expressly disclose means for buffering in the second data collection device.

Therefore, from these teachings of Boyer, one of ordinary skill in the art at the time the invention was made would have found it obvious to modify the system of Boyer to implement a functional buffer within the server/database system (30, 34) in that Boyer teaches that one of ordinary skill in the art would consider it a matter of design choice to implement a buffer within a specified hardware component.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hoth (US Patent No. 5,710,723), Quist (US Patent No. 6,199,018), Reid (US Patent No. 6,298,308), Lehman (US Pub. No. 2006/0015195), and Kobayashi (US Pub. No. 2015/0127124) disclose data analysis systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747.  The examiner can normally be reached on M-F 8am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664